DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Receipt of Applicant’s Amendment and drawings, filed on 4 May 2022 are acknowledged and entered.
By this Amendment, the Applicant amended claims 13, 29, 30, 33, and 37.  Claims 13-17 and 24-37 remain pending in the application.
Drawings
The corrected drawings filed 4 May 2022 are accepted, and the corresponding objection is hereby withdrawn.
Response to Arguments
Drawing Objections: In light of the amended drawings, the drawing objections are withdrawn.  However, new drawing objections (see rationales presented in the ”Response to Arguments” and “Drawing Objections” sections below) are made.

Claim Rejections, 35 USC 112(b) and 112(d): 
-  In light of Applicant’s amendments, the rejections of Claims 13, 29, and 30 under USC 112(b) are withdrawn.  However, new rejections (see rationales presented in the ”Response to Arguments” section below) are made.

 -  In light of Applicant’s arguments, the rejections of Claims 29 and 30 are withdrawn.

Applicant’s arguments, see pages 8-26, filed 9 January 2020, with respect to the previous rejection(s) of claim(s) 1 -16, under USC § 103 in light of the amendments made to the claims, have been fully considered and are partially persuasive as indicated below.  However, upon further consideration,  new grounds of rejection are made to the amended claims as explained in the Sections below.

Regarding Applicant’s arguments (Claim 13),  Applicant presents 16 separate arguments (pgs 9-17) against Examiner’s reliance on Fickert et al in the rejection of Claim 13.  For the purposes of brevity, Examiner addresses each argument in the order presented by Applicant.  
Page 9, Item 1.  Unpersuasive.  Fickert clearly teaches applicability to a keg as shown in the previous Office Action.  Additionally, Vok teaches an evaluation device being configured to detect, in said pressurized region (para 338, wherein the gas pressure provided to the actuator 170 is evaluated), an opening pressure of a keg or of a keg fitting (paras 122, and 127-133), as shown in the previous Office Action.
Page 10, Item 2.  Unpersuasive.  Applicant’s argument appears to be based on Vok, para 107.  Here Applicant has taken said paragraph grossly out of context (paragraph 107 is one sentence among a complete description of the controller’s capabilities as taught by Vok).  Vok teaches an evaluation device as claimed by Applicant per the previous Office Action.  
	Additionally, Applicant’s arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Page 11, Item 3. Unpersuasive. Vok clearly shows (“Description of Prior Art”) the advantages of maintaining product standards, and how Voks’ teachings would help one of ordinary skill in the art to do so.  Additionally, Applicant’s arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Page 12, Item 4. Applicant’s point 4 appears to be directed towards Claim 14 (vis 13), and is addressed in the sections below.
Page 12, Item 5. Partially persuasive.  Due to a typographical error, the previous Office Action did not address the Claim 13 limitation of “…a control valve that connects said pressurized region to a pressure source that provides pressure for moving said piston towards said free pipe end and towards said keg fitting…”.
	Examiner notes, however, that this limitation is taught by Clusserath (US 2014/0216604), Fig 1, item 12 and paras 14 and 25. Although Claim 13 is shown in the previous Office Action to have been rejected under USC 103 as unpatentable under Fickert et al (to include the above cited Clusserath), the previous Office Action omitted the particular item number and page/paragraph reference, and only contained Clusserath’s Fig 1 and an obviousness statement for a combination of the prior art (pg 11).  The oversight is corrected in the present Office Action.
Page 13, Item 6.  Unpersuasive.  In response to Applicant's argument that Krulitsch includes additional structure (dual pressure sensors) not required by Applicant's invention, it must be noted Krulitsch discloses the invention as claimed. The fact that it discloses additional structure (an additional sensor) not claimed is irrelevant. 
Page 13, Item 7.  Unpersuasive.  As stated in the previous Office Action, Examiner relies on a pressure chamber as taught in the primary art (Fickert, Examiner’s Annotations, and the very detailed explanation at pgs 9-10 concerning the applicability of Fickert).  Examiner also showed that Applicant’s claimed pressure sensors were taught by Krulitsch.  Krulitsch additionally teaches a “pressure chamber” along with pressure sensor 25 at paras 36-41.
Page 14, Item 8. Unpersuasive.  In response to applicant’s argument that Examiner’s reliance on intended use with regards to the phrase “for sensing an actuation pressure in said pressure chamber” does not, in Applicant’s words “end the inquiry”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Page 14, Item 9.  Unpersuasive. Examiner respectfully disagrees with Applicant’s argument that no "articulated reasoning with some rational underpinning" has been offered to explain why it would have been obvious that the pressure readings from sensors 25, 26 would, in fact, have been usable to recognize that a keg has been opened.   Such was provided in detail when describing Examiner’s reliance on Krulitsch and Vok in combination as secondary art in the previous Office Action (see pgs 12 and 13).
	Examiner also recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Page 15, Item 10.  Unpersuasive. Examiner respectfully disagrees with Applicant’s argument that no "articulated reasoning with some rational underpinning" has been offered to explain why it would have been obvious to allow treatment of containers to be carried out with high operational reliability.   Such was provided in detail when describing Examiner’s reliance on Krulitsch and Vok in combination as secondary art in the previous Office Action (see pgs 12 and 13).
	The Examiner notes that cited references are used for filling and therefore are relevant teachings.  
	Examiner also recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In the present case, the advantage of “high operational reliability” is taken verbatim from Krulitsch, para 4.
Page 16, Item 11. Unpersuasive.  Examiner clearly denoted a “filling pipe” at pgs 7 and 8 of the previous Office Action, and identified Fickert, Fig 1, item 3 as a “free pipe end”.  
Page 16, Item 12.  Unpersuasive.  Examiner presented the prior art of Fickert (Fig 1) alongside Applicant’s Fig 1 (pg 9) to clearly show anticipation of Applicant’s claims. The annotation of the “filling pipe” shows a component of Fickert that is consistent with the standard definition of the word “pipe” in the English language (“a tube of metal, plastic, or other material used to convey water, gas, oil, or other fluid substances).
Page 16, Item 13.   Unpersuasive.  Examiner presented the prior art of Fickert (Fig 1) alongside Applicant’s Fig 1 (pg 9) to clearly show anticipation of Applicant’s claims.  Examiner clearly denoted a “plunger” at pgs 7-9 of the previous Office Action, and indicated such at Fickert, para 36.  Fickert’s para 36 also teaches an “actuator 10” that “displaces the plunger 4 from a retracted position, as shown in FIG. 1, to an extended position, as shown in FIG. 2.”
	Examiner further notes Applicant’s specification, which states:
	(pg 1, first paragraph) “…a plunger is axially movably arranged in order to interact against the residual pressure and/or with a retaining spring of the keg fitting in order to open the keg”. 
	(pg 1, second paragraph) “…The axial movement of the plunger occurs by means of an actuating device, which has a piston which is movable in a pressure cylinder, this piston being connected to the plunger or forming the plunger…”
	Additionally, Applicant’s specification clearly states that springs are known (pg 1, third paragraph).
	Regardless, FIckert teaches the same components and interaction as stated by Applicant:
	[0042] “In the illustrated embodiment, the shielding section 8 is a sheath that surrounds the outside of the plunger 4 at a distance away from it. The shielding section 8 can be arranged, for example, as a tube-like sleeve on the plunger 4…”
	[0057] “In some embodiments, one or more springs press the shielding section 8 and the seal 8 against the external valve part. This creates a spring-loaded fluid-tight connection between the external valve part 2.5 and the shielding section 8.”
	Applicant’s arguments in the present case does not distinguish either the plunger or the spring from the prior art, and the argument is therefore rejected.  
	Additionally, upon further review of Applicant’s specification and drawings, Examiner notes that the claimed spring of Claim 13 is not represented in the drawings.  A corresponding drawing objection is now presented in the present Office Action.
Page 17, Item 14.  Unpersuasive.  Applicant’s arguments regarding this section do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  In the present case, it is not clear if Applicant is “arguing” a point, or making a statement.
Page 17, Item 15.  Partially persuasive.  Due to a typographical error, the previous Office Action did not address the Claim 13 limitation of “…a control valve that connects said pressurized region to a pressure source that provides pressure for moving said piston towards said free pipe end and towards said keg fitting…”.
	Examiner notes, however, that this limitation is taught by Clusserath (US 2014/0216604), Fig 1, item 12 and paras 14 and 25. Although Claim 13 is shown in the previous Office Action to have been rejected under USC 103 as unpatentable under Fickert et al (to include the above cited Clusserath), the previous Office Action omitted the particular item number and page/paragraph reference, and only contained Clusserath’s Fig 1 and an obviousness statement for a combination of the prior art (pg 11).  The oversight is corrected in the present Office Action.
Page 17, Item 16.  Unpersuasive.  Applicant’s arguments regarding this section do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made.  Additionally, the comparison of the prior art (Fickert) to Applicant’s disclosure is provided solely to explain for the record how the prior art anticipates Applicant’s claim.
Regarding Applicant’s arguments (Claims 14-28):
Page 18-19, Claims 14 – 15, and 24-25.  Unpersuasive.  Applicant’s arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Page 20, Claims 29-30.  Unpersuasive.  Applicants arguments for Claim 29 (the prior art “shows a piston connected to the plunger”) directly contradict the arguments for Claim 30 (the prior art “shows a piston that forms a plunger”).  Examiner asserts that with this verbiage, Applicant has rebutted Applicant’s own arguments.
	Regardless, Applicant’s arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
	Furthermore, a review of the specification and drawings reveal that Applicant has not disclosed either:
 -  the limitations of Claim 13, specifically an “actuator that causes axial movement of said plunger…. said actuator device comprising a piston, a cylinder, and said pressure chamber…”, or
- the limitations of (withdrawn, currently amended) Claim 18, specifically a method of using an “actuator” as structurally claimed above, and "said actuator device” (which also suffers from a lack of antecedent basis), or
-  the limitations of amended Claim 29, wherein “said piston forms said plunger.”  
	To the contrary, Applicant only discloses piston 22 “driving plunger 20” at pg 7, lines 20-21, thereby showing two distinct elements (as claimed in claim 30).  Furthermore, The term “actuator” does not appear in the Specification, is not indicated in the Drawings, nor is there any indication of that the grouping of the components “piston, a cylinder, and…pressure chamber” are combined to form “an actuator”.  
	Therefore, appropriate drawing objections and rejections under 112(a) and 112(b) for Claims 13 and 29 are presented below in the present Office Action.
	Regarding claim 30, Examiner asserts that annotations of Fickert, Fig 1 do indeed show a piston connected to a plunger.  
	Regardless, Applicant’s arguments for Claims 29-30 do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Page 20, Claim 31.  Partially Persuasive.  A “lower pressure chamber” is identified at Fickert, Fig 1, Examimer’s annotations.
	Due to a typographical error, the previous Office Action did not address the Claim 31 limitation of “…a control valve”.
	This limitation is taught by Clusserath (US 2014/0216604), Fig 1, item 12 and paras 14 and 25. The previous Office Action omitted the particular reference, and only contained Clusserath’s Fig 1 and an obviousness statement for a combination of the prior art (pg 11).  The oversight is corrected in the present Office Action.  Examiner further notes that the control valve of Clusserath connects to pressure chamber 21 (Fig 1).
Page 20, Claim 32.   Partially persuasive.  Examiner’s annotations of Fickert’s Figure 1 are corrected in the present Office Action to show the “pressure-discharge line”.  However, Fickert’s upper chamber is already annotated. 
	Regarding Applicant’s (subjective) argument that the designated "plate-shaped extension" appears to be quite far from what has been designated as a "pressure chamber", the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	In the present case, the Examiner notes that cited references are used for filling and therefore are relevant teachings.  
	Regardless, Applicant’s arguments with regards to Claim 32 do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Page 21, Claim 33.  Unpersuasive.  As presented in the previous Office Action, Vok clearly teaches the claimed limitation.  Vok specifically teaches the determination of an operational error in response to an unsuccessful comparison of operating parameters (to include the gas pressure), said parameters being obtained by sensors and compared to predetermined ranges. 
Page 21, Claims 34-35.  Unpersuasive.  Examiner has not used Applicant’s own art to reject the claims, but has relied on the combined teachings of as shown in Claim 13, with an emphasis of the teachings of Vok.  
	The limitations of Claim 13 (e.g., the configuration of the claimed “evaluation device” being able “to choose, based on said comparison, between allowing said keg to be filled and preventing said keg from being filled”) are essentially the same as those of Claim 34 (“determine, based on said opening pressure, that said keg is a single- use keg”) and Claim 35 (“detect, based on said opening pressure, that said keg is a reusable keg”).  The previous rejections of Claim 34 and 35 merely stated (for the sake of brevity) that the rationale for rejection was previously presented in Claim 13.  Applicant’s statements concerning the claimed invention were included only as support of Examiner’s rationale that the combined teachings of Fickert et al (with emphasis on Vok) read upon the claims.
Page 21, Claim 36.  Partially persuasive.  Examiner’s annotations of Fickert, Fig 1, are corrected in the current Office Action to show an upper flange. 
Page 22-23 Claims 16 and 34.  Unpersuasive.  Examiner has provided citations in the prior art and a rationale for the relied upon combination.  It appears Applicant argues that there is no teaching, suggestion, or motivation to combine the references cited.  The Examiner notes that cited references are used for filling and therefore are relevant teachings.  In response, Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
	Additionally, Applicant’s arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Pages 24 -25, Claim 17 and 28.  Unpersuasive.  In response to applicant’s argument that the references fail to show certain features of applicant’s invention (per Applicant’s argument, a “step function”), it is noted that the features upon which applicant relies (i.e., a “step function”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In the present case, Ranalletta discloses the claimed limitation (“said evaluation device is configured to evaluate a signal from said position sensor for detection of said opening pressure”) as presented in the previous Office Action, along with a rationale for combination of the cited references.  	Therefore, Applicant’s arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
-   “spring” of Claim 13,
 -  “actuator that causes axial movement of said plunger…. said actuator device comprising a piston, a cylinder, and said pressure chamber…” of Claim 13, and
-  “a piston forming a plunger” of Claim 29
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.


Regarding Claims 13 and 29, Claims 13 and 29 are nonenabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation.  An analysis of the Wands factors reveals that the following factors weigh against enablement: the amount of direction provided by the inventor.   In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP § 2164.01 (a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP 2164.01 (a)). 
Further regarding Claims 13 and 29, the claims contain limitations drawn to (Claim 13) an “actuator that causes axial movement of said plunger…. said actuator device comprising a piston, a cylinder, and said pressure chamber…”, and (Claim 29) “said piston forms said plunger.”  
However, a review of the specification and drawings reveal that Applicant has not disclosed either limitation.  To the contrary, Applicant only discloses piston 22 “driving plunger 20” at pg 7, lines 20-21, thereby showing two distinct elements (as claimed in claim 30).  Furthermore, The term “actuator” does not appear in the Specification, is not indicated in the Drawings, nor is there any indication of that the grouping of the components “piston, a cylinder, and…pressure chamber” are combined to form “an actuator”.  
Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore Claims 13 and 29 are not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17 and 24-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claims 13 and 29,  the claims contain limitations (see “Claims Rejections, 112(a) above) not found in the disclosure, therefore rendering these claims indefinite.
	Regarding Claims 14-17, 24-28, and 30-37, these claims ultimately depend upon Claim 13, and therefore suffer the same deficiencies. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-15, 24-25, and 29-36 are rejected under 35 U.S.C. 103 as being unpatentable over Fickert (US 2017/0088408) in views of Clusserath (US 2014/0216604), Krulitsch (US 2020/0239296), and Vok (US 2008/0189078).
Regarding Claim 13, Fickert discloses an apparatus for filling a keg, said apparatus comprising a filling element (Fig 1) wherein said filling element comprises
	a filling pipe (Examiner's Annotations) comprising a free pipe end (3) for engaging a keg fitting of said keg (para 33),
 	a plunger (4) that is arranged in said filling pipe and that is movable along an axial direction to interact with a retention spring of said keg fitting so as to open said keg (para 36),
	 an actuator (10) that causes axial movement (LA, para 36) of said plunger (para 34),
	 and a pressurized region, said pressurized region comprising a pressure-delivery line (Examiner's annotations) and a pressure chamber (Examiner's annotations),

    PNG
    media_image1.png
    581
    512
    media_image1.png
    Greyscale

	Further regarding Claim 13, Fickert additionally teaches an apparatus for filling a keg, wherein said actuator comprises a piston, a cylinder, and said pressure chamber, and wherein said piston connects to or forms said plunger (Examiner’s annotations).
	Examiner notes that although Fickert does not expressly mention the above components by name in the teaching’s Specification, Fig 1 of Fickert discloses the same components claimed by Applicant, as shown in the comparison of Fickert and Applicant’s claimed disclosure (disclosure presented solely for comparison purposes to the prior art, and not for purposes of rejection) below:


    PNG
    media_image2.png
    785
    966
    media_image2.png
    Greyscale

	Further regarding Claim 13, with specific regards to Applicant’s claims of an “actuator”, a “source of pressure”, a “pressure delivery line”, and Applicant’s disclosure of the movement of the plunger of the claimed invention:
-   Fickert (para 36) states: “The treatment head 1 includes a plunger 4 that is held in the treatment-head housing 3 such that an actuator 10 can displace it along a treatment head longitudinal axis LA. The actuator 10 displaces the plunger 4 from a retracted position, as shown in FIG. 1, to an extended position, as shown in FIG. 2.”
	Examiner concludes the apparatus as taught by Fickert contains the same components as claimed by Applicant, and therefore reads upon the claims. 
	Examiner further notes that the invention of Fickert is drawn to a treatment head for cleaning “containers for drinks” (para 2), and Applicant’s claimed invention is drawn to a filling apparatus comprising at least one filling element having a filling pipe for flange-mounting to a keg fitting of a keg (Specification, pg 1). However, Applicant defines “filling” as “to be understood also as being the filling, over a period of time, with fluid or gaseous cleaning media, not only the filling with one or more products.” Therefore, Examiner concludes that the purpose of Fickert’s and Applicant’s disclosures are identical, which further supports Examiner’s conclusion that the teachings of Fickert reads upon Applicant’s claimed invention.
	Further regarding Claim 13,  Fickert is silent on a control valve that connects said pressurized region to a pressure source that provides pressure for moving said piston towards said free pipe-end and towards said keg fitting.  Clusserath, however, teaches a control valve that connects said pressurized region to a pressure source that provides pressure for moving said piston towards said free pipe-end and towards said keg fitting (Fig 1, item 12 and paras 14 and 25).

    PNG
    media_image3.png
    809
    674
    media_image3.png
    Greyscale

	The advantages of the Clusserath’s teachings include the utilization of a standard mechanism for operating a piston via a pneumatic or hydraulic pressure source in order to prepare a container for cleaning. It would have been obvious before the effective filing date of the claimed invention to apply Clusserath’s specific teachings of the operation of pneumatic or hydraulically-activated piston to Fickert’s disclosures (wherein such operation is already implied) in order to gain the advantages of a standard mechanism for operating a piston via a pneumatic or hydraulic pressure source in order to prepare a container for cleaning.
	Further regarding Claim 13, Fickert is silent on an apparatus for filling a keg, comprising a pressure sensor for sensing an actuation pressure in said pressure chamber. Krulitsch, however, teaches an apparatus for filling a keg, comprising a pressure sensor (25 and 26 and para 40) for sensing an actuation pressure in said pressure chamber.
	Further regarding Claim 13, the phrase “for sensing an actuation pressure in said pressure chamber” is a statement of intended use, and therefore not given patentable weight (see MPEP 2114). Furthermore, since Krulitsch’s teaches a pressure sensor within a pressure chamber, Examiner concludes Krultisch’s teachings describe an apparatus capable of performing Applicant’s claimed limitation, and therefore read upon the claim.
	Examiner further notes Krultisch’s teachings at para 40, wherein the disclosed pressure sensors determine “tight sealed connection” between the treatment head and keg fitting; one of ordinary skill in the art would recognize this apparatus as also being able to monitor when a keg is opened (and record a corresponding opening pressure) as disclosed and claimed by Applicant.
	The advantages of Krulitsch's teachings include the allowance of treatment of containers to be carried out with high operational reliability. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Krulitsch’s teachings to Fickert’s disclosures by adding a pressure sensor within the pressurized chamber in order to gain the advantages of highly reliable container treatment.
	Further regarding Claim 13, Fickert is silent on an evaluation device that is connected by a data line to said pressure sensor, said evaluation device being configured to detect, in said pressurized region, an opening pressure of a keg or of a keg fitting, to compare said opening pressure with stored reference pressure data, thereby generating a comparison, and to choose, based on said comparison, between allowing said keg to be filled and preventing said keg from being filled.
	Vok however, teaches an evaluation device (3 and para 289) that is connected by a data line to said pressure sensor (21, 25 and para 291),
 said evaluation device being configured 
	to detect, in said pressurized region (para 338, wherein the gas pressure provided to the actuator 170 is evaluated), an opening pressure of a keg or of a keg fitting (paras 122, and 127-133),
	 to compare said opening pressure with stored reference pressure data, thereby generating a comparison (paras 105-107), and
	to choose, based on said comparison, between allowing said keg to be filled and preventing said keg from being filled (para 107, 122, and 127-133).
	The advantages of Vok’s teachings include the maintenance of product standards. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Vok’s teachings to Fickert’s disclosures by adding pressure sensors connected to an evaluation device within the pressurized actuation regions of Fickert in order to gain the advantages of proper maintenance of product standards.
Regarding Claim 14, Fickert as modified above teaches an apparatus for filling a keg, further comprising a controller (Vok, 3) that is configured to interrupt said filling process as a function of said comparison (Vok, paras 106-107 and 133).
	The advantages of Vok’s teachings include the maintenance of product standards. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Vok’s teachings to Fickert’s disclosures by adding a controller in order to gain the advantages of proper maintenance of product standards.
Regarding Claim 15, Fickert as modified above teaches an apparatus for filling a keg, wherein said evaluation device (Vok, 3) is configured to permit said keg to be filled based upon having determined that said opening pressure lies above a lower reference pressure and below an upper reference pressure (Vok, paras 106-107).
Regarding Claim 24, Fickert as modified above teaches an apparatus for filling a keg, wherein said evaluation device (Vok, 3) is further configured to determine that said actuating pressure is lower than said reference pressure (Vok, para 106-107). 
	The advantages of Vok’s teachings include the maintenance of product standards. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Vok’s teachings to Fickert’s disclosures by adding an evaluation device further configured to determine that said actuating pressure is lower than said reference pressure in order to gain the advantages of proper maintenance of product standards.
Regarding Claim 25, Fickert as modified above teaches an apparatus for filling a keg, wherein said evaluation device (Vok, 3) is further configured to compare said opening pressure with a stored upper reference pressure and to determine that said upper reference pressure has been exceeded (Vok, paras 106-107).
	The advantages of Vok’s teachings include the maintenance of product standards. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Vok’s teachings to Fickert’s disclosures by adding an evaluation device further configured to compare said opening pressure with a stored upper reference pressure and to determine that said upper reference pressure has been exceeded in order to gain the advantages of proper maintenance of product standards.
Regarding Claim 29, Fickert as modified above teaches an apparatus for filling a keg, wherein said piston forms said plunger (See Examiner's annotations (Fickert) and rationale presented for Claim 13). 
Regarding Claim 30, Fickert as modified above teaches an apparatus for filling a keg, wherein said piston is connected to said plunger (See Examiner's annotations (Fickert) and rationale presented for Claim 13).  
Regarding Claim 31, Fickert as modified above teaches an apparatus for filling a keg, further comprising a lower pressure-chamber (Fickert, Fig 1, Examimer’s annotations) that connects to said pressure-delivery line  (Fickert, Fig 1, Examimer’s annotations and Clusserath, Fig 1, Examiner’s annotations) via said control valve (Clusserath, item 12), wherein said cylinder comprises an inner wall, and wherein said piston comprises a plate- shaped extension having an outer circumference that seals said inner wall to form said lower pressure-chamber (See Examiner's annotations (Fickert) and rationale presented for Claim 13).   
Regarding Claim 32, Fickert as modified above teaches an apparatus for filling a keg, further comprising an upper pressure-chamber that is connected to a pressure-discharge line for moving said piston to close said keg fitting, wherein said piston comprises a plate-shaped extension having an outer circumference that seals said cylinder's inner wall to form said upper pressure-chamber (See Examiner's annotations (Fickert) and rationale presented for Claim 13).  
Regarding Claim 33, Fickert as modified above teaches an apparatus for filling a keg, wherein said evaluation device (Vok, 3) is further configured to detect that said keg is defective as a result of said keg fitting having opened at a minimum value of opening pressure (Vok, paras 106-107).
	As shown above Vok teaches an apparatus capable of comparing a keg’s actuating pressure with known reference values; the teachings of Vok therefore read upon the claim.
	The advantages of Vok’s teachings include the maintenance of product standards. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Vok’s teachings to Fickert’s disclosures by adding an evaluation device further configured to detect that said keg is defective as a result of said keg fitting having opened a minimum value of opening pressure in order to gain the advantages of proper maintenance of product standards.
Regarding Claim 34, Fickert as modified above teaches an apparatus for filling a keg, wherein said evaluation device is further configured to determine, based on said opening pressure, that said keg is a single- use keg. 	
	Further regarding Claim 34, As shown above Vok teaches an apparatus capable of comparing a keg’s actuating pressure with known reference values; the teachings of Vok therefore read upon the claim.
	The advantages of Vok’s teachings include the maintenance of product standards. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Vok’s teachings to Fickert’s disclosures by adding an evaluation device further to determine, based on said opening pressure, that said keg is a single- use keg in order to gain the advantages of proper maintenance of product standards.
Regarding Claim 35, Fickert as modified above teaches an apparatus for filling a keg, wherein said evaluation device is further configured to detect, based on said opening pressure, that said keg is a reusable keg. 
	Further regarding Claim 35, Applicant discloses (Specification, pg 3) that “reusable kegs” are identified by comparing the keg’s opening (synonymous with “actuating”, per Applicant) pressure with known reference values. The keg is “reusable” if said pressure is inside pre-defined reference limits.
	As shown above Vok teaches an apparatus capable of comparing a keg’s actuating pressure with known reference values; the teachings of Vok therefore read upon the claim.
	The advantages of Vok’s teachings include the maintenance of product standards. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Vok’s teachings to Fickert’s disclosures by adding an evaluation device further to determine, based on said opening pressure, that said keg is a reusable keg in order to gain the advantages of proper maintenance of product standards.
Regarding Claim 36, Fickert as modified above teaches an apparatus for filling a keg, further comprising an upper flange at said free end (Fickert, Examiner's annotations).  

Claims 16 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Fickert in view of Clusserath, Krulitsch, and Vok, and in further view of Ichikawa	(JPH06148022A).
Regarding Claim 16, Fickert as modified above is silent on an evaluation device is configured so as to evaluate a time curve of said actuating pressure and to interpret a pressure maximum on said time curve as an opening pressure. 
	Ichikawa, however, teaches an evaluation device (10) is configured so as to evaluate a time curve (Ichikawa, Figs 4-6) of said actuating pressure and to interpret a pressure maximum on said time curve as an opening pressure (Ichikawa, para 34-38).
	The advantages of Ichikawa's teachings include a shortened inspection time. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Ichikawa’s teachings to Fickert’s modified disclosures by adding programming capable of measuring pressure over time (in addition to Fickert’s modified disclosures of comparing measured pressure to a pre-established threshold) in order to gain the advantages of a shortened inspection time.
Regarding Claim 37, Fickert as modified above is silent on an apparatus for filling a keg, wherein said pressure is a time-varying quantity having a derivative having a sign and wherein said evaluation device is further configured to detect said opening pressure by detecting that said sign has changed from positive to negative.
	Ichikawa, however, teaches an apparatus for filling a keg, wherein said pressure is a time-varying quantity having a derivative having a sign (+ or – 1) and wherein said evaluation device is further configured to detect said opening pressure by detecting that said sign has changed from positive to negative (Ichikawa, Figs 4-7, wherein pressures are evaluated over time to make a determination of "good" or "bad").
	The advantages of Ichikawa's teachings include a shortened inspection time. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Ichikawa’s teachings to Fickert’s modified disclosures by adding programming capable of measuring pressure over time (in addition to Fickert’s modified disclosures of comparing measured pressure to a pre-established threshold) in order to gain the advantages of a shortened inspection time.

Claims 17, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Fickert in view of Clusserath, Krulitsch, and Vok, and in further view of Ranalletta (2007/0215235).
Regarding Claim 17, Fickert as modified above is silent on an apparatus for filling a keg, further comprising a position sensor for at least one position of said plunger, wherein said evaluation device is configured to evaluate a signal from said position sensor for detection of said opening pressure.	Ranalletta, however, teaches an apparatus for filling a keg, further comprising a position sensor (38 and para 21) for at least one position of said plunger, wherein said evaluation device is configured to evaluate a signal ("output signal") from said position sensor for detection of said opening pressure (paras 23, 36, 41 and 161, which describe the utilization of position sensor 38 to determine pressure as a repeatable step function. This step function would include an "opening pressure").
	The advantages of Ranalletta's teachings include an automated piston drive system. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Ranalletta’s teachings to Fickert’s modified disclosures by adding an automated position sensing capability (in addition to the pressure sensors already disclosed in Fickert et al) in order to gain the advantages of an automated piston drive system.
Regarding Claim 27, Fickert as modified above is silent on an apparatus for filling a keg, wherein said evaluation device is further configured to detect said opening pressure of said keg fitting by detecting a position of said plunger. 	
	Ranalletta, however, teaches an apparatus for filling a keg, wherein said evaluation device is further configured to detect said opening pressure of said keg fitting by detecting a position of said plunger (Item 38 and paras 23, 36, 41 and 161, which describe the utilization of position sensor 38 to determine pressure as a repeatable step function. This step function would include an "opening pressure"). 
	The advantages of Ranalletta's teachings include an automated piston drive system. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Ranalletta’s teachings to Fickert’s modified disclosures by adding an automated position sensing capability (in addition to the pressure sensors already disclosed in Fickert et al) in order to gain the advantages of an automated piston drive system.
Regarding Claim 28, Fickert as modified by above is silent on an apparatus for filling a keg, wherein said evaluation device is further configured to detect said opening pressure of said keg fitting by detecting a position of a part of said filling device that moves with said plunger. 	
	Ranalletta, however, teaches an apparatus for filling a keg, wherein said evaluation device is further configured to detect said opening pressure of said keg fitting by detecting a position of part of said filling device that moves with said plunger (Item 38 and paras 23, 36, 41 and 161, which describe the utilization of position sensor 38 to determine pressure as a repeatable step function. This step function would include an "opening pressure"). 
	The advantages of Ranalletta's teachings include an automated piston drive system. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Ranalletta’s teachings to Fickert’s modified disclosures by adding an automated position sensing capability (in addition to the pressure sensors already disclosed in Fickert et al) in order to gain the advantages of an automated piston drive system.
Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, to include resolution of the drawings objections and the rejections of the base claim under USC 112(a) and (b).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753